Citation Nr: 0427464	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  03-35 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for residuals 
of lower back injury.


REPRESENTATION

Veteran represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sarah E. Barial, Associate Counsel

INTRODUCTION

The veteran had active military service from April 1943 to 
May 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which denied service connection for residuals of 
lower back injury, finding that the veteran had not submitted 
new and material evidence to support his claim.  In September 
2004, the veteran testified before the undersigned Veterans 
Law Judge at a Board hearing at the RO.

On September 23, 2004, the Board found that good or 
sufficient cause was shown under the provisions of 
38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c) for this appeal 
to be advanced on the Board's docket. 

The issue of service connection for residuals of lower back 
injury is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In August 1989, the RO reaffirmed a previous denial of 
the claim of service connection for residuals of lower back 
injury on the basis that the evidence did not warrant any 
change in its previous determination.  The veteran was 
notified of this decision and did not file an appeal.

2.  Evidence received since the August 1989 RO decision is 
neither cumulative nor redundant, and bears directly and 
substantially on the specific matter under consideration.




CONCLUSION OF LAW

1.  The August 1989 RO decision denying the claim of service 
connection for residuals of lower back injury is final.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §  3.156 
(2003).

2.  The evidence received subsequent to the August 1989 RO 
decision is new and material, and the claim of service 
connection for residuals of lower back injury is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that VA has been unable to locate the 
veteran's original claims file.  The current file is one that 
has been rebuilt.  The record also shows that the veteran's 
service medical and administrative personnel records are 
unavailable.  In response to the RO's attempts to obtain 
service medical and personnel records, including Surgeon 
General's Office (SGO) reports, the National Personnel 
Records Center (NPRC) indicated in July 2001 that a fire 
destroyed the records.  The Board finds that, based on the 
RO's efforts and the responses from the service department, 
it is reasonably certain that the veteran's service medical 
records are no longer available and that further efforts to 
obtain those records would be futile.  38 U.S.C.A. § 
5103A(b)(3)); see also Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

An August 1989 VA letter shows that the RO denied a previous 
claim of service connection for a back condition, and 
notified appellant that his appellate rights were confined to 
the issues of newness and materiality of the evidence 
submitted.  The RO noted that the evidence considered at that 
time consisted of an x-ray report from a Dr. Steinberger.  
The private x-ray report is not of record.  There is no 
evidence of record that the veteran submitted a timely notice 
of disagreement with the RO's decision to deny his service 
connection claim.  Thus, the previous RO decision is final, 
and any subsequent claim for service connection for the same 
disability should be characterized as one to reopen based on 
new and material evidence.

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1104 (2003).  
However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a); 
Manio v. Derwinski, 1 Vet. App 145 (1991).  

The Board notes that 38 C.F.R. § 3.156 was amended, and that 
the standard for finding new and material evidence has 
changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (codified at 38 C.F.R. § 3.156(a)).  With respect to 
applications to reopen finally denied claims, the amendments 
at 38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii) redefine "new and 
material evidence" and "the duty to assist." These 
amendments were made effective as of the date of publication 
(August 29, 2001) and only apply to applications to reopen 
filed on or after August 29, 2001.  Because the veteran's 
application to reopen was filed in February 1998, the new 
regulations do not apply.

According to the applicable VA regulations, "new and 
material evidence" means evidence not previously submitted 
to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). This 
definition "emphasizes the importance of the complete record 
for evaluation of the veteran's claim."  See Hodge v. West, 
155 F.3d 1356, 1362 (Fed. Cir. 1998) (overruling the test set 
forth in Colvin v. Derwinski, 1 Vet. App. 171 (1991), which 
stated that "new" evidence was "material" if it raised a 
reasonable possibility that, when viewed in the context of 
all the evidence, the outcome of the claim would change).
 
The evidence received since the August 1989 RO decision to 
deny service connection for a back condition consists of a 
November 2000 private radiology report from Hudson Radiology 
Center; VA outpatient treatment reports dated from April 1994 
to June 2003; a National Archives and Records Administration 
Form 13055 submitted by the veteran; and the veteran's 
testimony from a September 2004 hearing.  Some of the 
additional evidence is new and material.  In this regard,
a June 2001 VA bone densitometry study report shows that 
there is evidence of extensive osteoarthritic changes of the 
lumbar spine.  An April 2003 VA outpatient treatment report 
indicates a long history of diffuse back pain.  The veteran 
indicated at the September 2004 hearing and on a June 2003 
National Archives form that he was injured in service when an 
airplane engine fell on him, and that he was subsequently 
treated for back pain, from which he continues to suffer.  

The evidence is new because it was not previously of record.  
The evidence is also material.  Prior to 1989, it does not 
appear that there was clear evidence of a present disability.  
The additional evidence bears directly and substantially upon 
the issue of service connection for residuals of lower back 
injury.  Accordingly, the Board finds that the evidence 
submitted since the final 1989 RO decision is both new and 
material.  Therefore, the claim of service connection for 
residuals of lower back injury is reopened.

The Board has considered the veteran's application to reopen 
his claim with respect to the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Given the favorable outcome as noted above, no conceivable 
prejudice to the veteran could result from this adjudication.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Thus, the 
additional delay in the adjudication of this issue, which 
would result from a remand solely to allow the RO to apply 
the VCAA, would not be justified.


ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for residuals of 
lower back injury, and to this extent, the appeal is granted.


REMAND

As discussed above, the Board has determined that new and 
material evidence has been submitted to reopen the veteran's 
claim of entitlement to service connection for residuals of 
lower back injury.  In light of the Board's decision, the 
entire record must be reviewed on a de novo basis.  Upon 
review of the record, the Board finds that the evidence is 
insufficient to decide the service connection issue with any 
certainty.

The veteran is claiming that his present back condition is a 
residual of an injury he sustained in service.  The veteran 
testified in the September 2004 hearing and indicated on the 
June 2003 National Archives form that he sustained a back 
injury in service when an airplane engine fell on him.  The 
June 2001 VA bone densitometry study report shows that there 
is evidence of extensive osteoarthritic changes of the lumbar 
spine; and the April 2003 VA outpatient treatment report 
indicates a long history of diffuse back pain.  

Unfortunately, the veteran's service medical and personnel 
records are unavailable.  
However, VA regulations do not require that service 
connection be established by service medical records, but may 
be established by cognizable evidence from other medical and 
lay sources.  Smith v. Derwinski, 2 Vet. App. 147, 148 
(1992).  The United States Court of Appeals for Veterans 
Claims (Court) has further held that the "duty to assist" 
the veteran included advising him that, even though service 
records were not available, alternate proof to support the 
claim will be considered.  Layne v. Brown, 6 Vet. App. 465, 
469 (1994).

VA's Adjudication Procedure Manual also provides that 
alternate sources of evidence may be utilized in a claim 
where there are missing records.  Such sources include 
statements from service medical personnel, "buddy" 
certificates or affidavits, employment physical examinations, 
medical evidence from hospitals and clinics, evidence from 
private physicians who may have treated the veteran, 
especially soon after separation, and letters written during 
service.  VA Adjudication Procedure Manual, Manual M21-1, 
Part III, Paragraph 4.25(c) (July 12, 1995).  

The record shows that the RO has not advised the veteran 
regarding the alternative evidence he may submit to confirm 
his assertions of in-service back injury.  Therefore, the RO 
should contact the veteran and advise him that, in light of 
the veteran's missing records, he may provide such 
alternative evidence.

If alternative evidence shows that the veteran did in fact 
sustain an in-service injury, the next issue that needs to be 
resolved is whether the veteran has a current back 
disability.  Thus, the Board finds that a medical examination 
is necessary.  A review of the record shows that the veteran 
has never been afforded an appropriate VA examination for the 
purposes of securing the requisite medical opinion.  Under 
the duty to assist provisions of the VCAA, the VA has the 
duty to secure an examination or opinion if there is 
competent evidence of record that the claimant has a current 
disability, which may be associated with service, but the 
record does not contain sufficient medical evidence to make a 
decision on this claim.  38 U.S.C.A. § 5103A(d).  The Board 
also recognizes that it has a heightened obligation to assist 
the veteran in the development of his case, and to explain 
findings and conclusions, as well as carefully consider the 
benefit of the doubt rule when records in the possession of 
the government are lost and/or presumed to have been 
destroyed.  See O'Hare v. Derwinski, 1 Vet.App. 365, 367 
(1991).  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the AMC for the following development:

1.  The RO should advise the veteran that 
he can submit alternative evidence to 
support his claim for service connection 
for residuals of lower back injury, 
including statements from service medical 
personnel; statements from individuals 
who served with him ("buddy" 
certificates or affidavits); employment 
physical examinations; medical evidence 
from hospitals and clinics, and private 
physicians, especially during service or 
soon after discharge; letters written 
during service; and insurance 
examinations.  

2.  In April 2000, the veteran notified 
the RO of medical records, for which he 
signed the proper release forms that 
showed intermittent treatment for his 
back condition from 1946 to 2000.  The 
veteran has identified the following 
treatment sources:

Dr. R. Morrow
Greenville Hospital
Jersey City, New Jersey
Treatment dates:
August 27 to August 30, 1967

Dr. Giancarlo
2090 Kennedy Boulevard
Jersey City, New Jersey
Treatment date: 1975

Dr. Chuan Lee
New York Avenue
Union City
Treatment date: 1990

Dr. Charles James
Kennedy Boulevard
Bayonne, New Jersey 07002
Treatment dates: 1981 to 1982

Dr. John Deduris
Kennedy Boulevard
Bayonne, New Jersey 07002
Treatment dates: 1998 to 2000

Dr. Foddai
146 Palisades Avenue
Jersey City, New Jersey 
Treatment date: 1980

Dr. Stearnbaum and Dr. Levin
789 Avenue C
Bayonne, New Jersey 07002
Treatment date: 1980

Dr. Faber
122 Kennedy Boulevard
Jersey City, New Jersey
Treatment dates: 1946 to 1980

The AMC should attempt to procure copies 
of all records that previously have not 
been obtained from identified treatment 
sources.  All attempts to secure this 
evidence must be documented in the claims 
folder by the AMC.  If, after making 
reasonable efforts to obtain named 
records, the AMC is unable to secure 
same, the AMC must notify the veteran and 
(a) identify the specific records the AMC 
is unable to obtain; (b) briefly explain 
the efforts that the AMC made to obtain 
those records; and (c) describe any 
further action to be taken by the AMC 
with respect to the claim.  The veteran 
must then be given an opportunity to 
respond.  

3.  If the RO obtains additional medical 
records or the veteran submits 
alternative evidence, which shows that he 
sustained back injury in service, the AMC 
should schedule the veteran for an 
appropriate VA examination to determine 
the nature, etiology, severity, and date 
of onset of the residuals of lower back 
injury.  Specifically, the examiner first 
should identify all of the veteran's back 
disabilities and disorders.  The examiner 
next should determine whether it is at 
least as likely as not that the veteran's 
current back disability is a residual of 
back injury, which was incurred during 
the veteran's period of service from 
April 1943 to May 1946.  It is imperative 
that the examiner reviews the evidence in 
his rebuilt claims folder, including a 
complete copy of this REMAND.  All 
necessary tests and clinical studies must 
be accomplished, and all clinical 
findings must be reported in detail.  A 
complete written rationale for all 
opinions made must be provided.  If any 
requested opinion cannot be provided, 
that fact should be noted and the AMC 
should explain in detail why securing the 
opinion is not possible.  The examination 
report should be typed.  

4.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate with the 
request that he provide additional 
information, and that the consequences 
for failure to do so without good cause 
may include denial of the claim.  38 
C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the veteran does not provide 
additional information, or report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice of the request for information and 
of the scheduled examination was sent to 
the last known address.  It also should 
be indicated whether any notice that was 
sent was returned as undeliverable.  

5.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claim.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must notify the veteran 
of all relevant actions taken on his 
claim for benefits, and summarize the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



